Title: To James Madison from Christopher Manwaring and Others, 2 September 1814
From: Manwaring, Christopher
To: Madison, James


        
          Sir,
          New London Cont. 2nd. Sept. 1814
        
        Believing the nomination of Mr Hezekiah Goddard for Quarter Master General of the 2nd. U.S. Military District, made by Brigr. Genl. Cushing, will not meet the approbation of the President, we take the liberty of recommending Majr. Simeon Smith of this place, as a Gentleman who is in every respect qualified for such an office.
        Majr. Smith is a Man of industry and integrity and has been distinguished for his patriotism and uniform attachment to the present Administration.
        Such an appointment would give universal satisfaction to the friends of the Government, and by its enemies would be acknowledged just. With assurances of confidence and respect, we are, Sir, Your Obd’t Servts.
        
          Christo: ManwaringNicoll FosdickJohn P. TrottLodowick Fosdick
        
      